Citation Nr: 0117744	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for disc disease, 
herniation at L2-3, L4-5, and L5-S1 and arthritis, 
currently evaluated as 20 percent disabling.

2. Entitlement to a compensable evaluation for right elbow 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from January 1974 to February 
1996, when he retired from service.  The Board of Veterans' 
Appeals (Board) notes that the veteran's claims file is a 
rebuilt claims file, and that his records were previously 
lost.  This matter comes to the Board on appeal from a March 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
April 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board, sitting in Montgomery, 
Alabama.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), that held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App.280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that the Secretary shall, upon request of 
the claimant or on the Secretary's own motion, order claims 
previously denied or dismissed because the claim was not well 
grounded and which became final between July 14, 1999, and 
the date of the enactment of the Act, readjudicate the claim 
pursuant to the amendments, as if the denial or dismissal had 
not been made.  The Board notes that the veteran's claims for 
service connection for pseudofolliculitis and a bilateral 
foot disorder secondary to frostbite were denied as not well 
grounded in a January 2000 rating decision.  They are 
referred to the RO for appropriate action.

REMAND

As noted above, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other, pending cases.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Service connection for disc disease of L5-S1 was granted by 
the RO in a July 1996 rating decision that assigned a 
noncompensable disability evaluation under Diagnostic Code 
(DC) 5003-5293.  See 38 C.F.R. § 4.71a (2000).  In March 
1997, the RO awarded a 20 percent evaluation for disc disease 
and herniation of L2-3,
L4-5, and L5-S1, with arthritis.  According to those rating 
criteria, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion, 
under the appropriate diagnostic codes for the joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Under DC 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent evaluation for moderate symptomatology, 
and a 40 percent evaluation requires severe limitation of 
motion.  Under DC 5293, a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome involving recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief; and a 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

However, the current degree of severity of the veteran's 
neurological impairment of his service-connected back 
disability is unclear.  An October 1996 VA report of a 
magnetic resonance image (MRI) of the veteran's lumbar spine 
shows a central herniation of the L2 disc and a left 
paracentral herniation of the L5 disc.  Central posterior 
bulging of the L4 disc was noted, but there was no evidence 
of spinal stenosis.  The veteran underwent a VA general 
medical examination in December 1996, and the examiner noted 
the veteran's report of occasional spasm, right leg sciatica, 
and loss of right leg feeling and strength.  Range of motion 
was flexion to 80 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees and rotation to 35 degrees.  The 
examiner diagnosed herniated nucleus pulposus involving L2-
L3,
L4-L5, and L5-S1.  However, the physician said that the 
results of the recent MRI were not in the veteran's chart.    

The Board further notes that a December 1998 private MRI 
report showed a large posterior midline disc herniation at 
L4-5, with caudal migration.  Mild central stenosis was also 
noted.  According to a December 1998 treatment record and 
statement from Christopher G. Paramore, M.D., a neurosurgeon, 
the veteran's MRI showed a large ruptured disc at L4-5, for 
which surgery was recommended.  The veteran's main complaint 
was back pain and, to a lesser degree, leg pain.  Surgery was 
suggested, primarily for the leg pain.  

The Board notes that, at his April 2001 Travel Board hearing, 
the veteran testified that he experienced daily minor right 
sided back spasms with severe spasms, approximately four 
times a year, that lasted several days.  With flare-ups, he 
missed approximately 3 to 4 days of work at Maxwell Air Force 
Base.  The veteran took several prescribed medications for 
back pain, but only as needed because they were 
incapacitating, and saw a physician for severe spasms that 
were mostly right sided.  He often received an injection of 
Feradene for pain.  He reported that physical therapy was not 
helpful for his pain, and he was no longer able to 
participate in sports.  Surgery was recommended, but the 
veteran was resistant until it was absolutely necessary.

Outpatient treatment records from Family Practice Clinic at 
Maxwell Air Force Base, Alabama, dated from 1997 to 2001, 
reflect several complaints of acute back pain and that, as 
recently as March 2001, the veteran complained of severe back 
pain.  An undated record, submitted at his Board hearing, 
indicates that the veteran denied leg weakness and objective 
findings were negative for bilateral straight leg raise.  The 
assessment was low back pain.  

In sum, the medical evidence of record would suggest a 
worsening of pathology, e.g., the 1996 MRI shows no stenosis, 
but in 1998, mild stenosis was reported and surgery 
recommended, but the veteran's current symptomatology is 
unclear.  More important, the veteran has not been afforded 
recent VA orthopedic and neurological examination to 
determine the severity of his service-connected back 
disorder.  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (2000).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. §§ 4.10, 4.40 (2000).

The Court has further held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this instance, the veteran is not receiving the 
maximum available rating under Diagnostic Code 5293.  
Moreover, in a precedential decision, the VA General Counsel 
has held that a disability involving intervertebral disc 
syndrome must be evaluated under the criteria discussed in 
DeLuca.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (2000). Furthermore, 
we are not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
appellant is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In reviewing 
the medical evidence of record, we do not find that the 1996 
VA examiner, in his evaluation of the veteran's lumbar spine 
disability, discussed the applicable criteria as noted in 
DeLuca.

The Court has more recently reaffirmed its holding in DeLuca, 
holding, in an analogous case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this claim 
for a new examination that adequately evaluates the 
functional impairment due to pain . . . , followed 
by a decision that specifically addresses the pain 
issue, supported by an adequate statement of 
reasons or bases.  See DeLuca v. Brown, 8 Vet. App. 
202, 207-08 (1995); see also Smallwood [v. Brown, 
10 Vet. App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) 
("fulfillment of the statutory duty to assist . . 
. includes the conduct of a thorough and 
contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet. App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given the General Counsel's opinion and the 
veteran's current disc pathology, in addition to the 
veteran's report of suffering from increased pain and 
restricted activities as a result of his service-connected 
disability, plus the need for consideration of the criteria 
emphasized in DeLuca, supra, the Board believes the veteran 
should undergo an additional medical examination to better 
assess his current level of disability with respect to his 
lumbar spine.

The Court has further held that a medical examiner must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994);  
DeLuca, at 206.  On re-examination, therefore, the examining 
physician(s) should specifically address matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as provided 
by 38 C.F.R. §§ 4.40, 4.45, and 4.59, with respect to the 
service-connected disabilities. 

As to his right elbow disability, the veteran testified that 
he was right-handed and that he experienced flare-ups of pain 
when working on intricate equipment, and said note-taking 
caused severe joint and muscle pain.  He had swelling and 
tenderness in the affected area, and had tried a brace, but 
it cut off his circulation.  Medication for back pain 
addressed his elbow discomfort.  In 1996, the VA examiner 
said examination of the right elbow joint was normal.  
However, pertinent Deluca factors were not addressed in the 
examination report.  

Accordingly, this case is REMANDED for the following action:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.

2. The RO should schedule the veteran for 
VA orthopedic and neurological 
examinations.  The veteran should be 
properly notified of the date, time 
and place of the examinations in 
writing.  The claims folder, to 
include a copy of this Remand, should 
be made available to the examiner(s) 
for review prior to examination.  All 
necessary tests and studies should be 
performed and all clinical findings 
reported in detail.

(a)  The orthopedic examiner is 
requested to: (i) state the ranges of 
motion of the veteran's lumbar spine 
and right elbow, in degrees, and state 
the normal ranges of motion of the 
lumbar spine and right elbow, in 
degrees; (ii) determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
low back and right elbow disabilities, 
with these determinations expressed, 
if feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; 
(iii) express an opinion as to whether 
pain in the lumbar back and right 
elbow could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, 
portrayed, if feasible, in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

(b)  The neurological examiner is 
requested to report all neurological 
complaints or findings attributable to 
the veteran's service-connected 
disability of the lumbar back and 
right elbow, and to: (i) state whether 
the veteran experiences recurring 
attacks, and the degree of 
intermittent relief he experiences 
between those attacks; (ii) state 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes, and the 
total duration of any of those 
episodes; (iii) state whether there is 
evidence that the veteran has sciatic 
neuropathy with characteristic pain 
attributable to the service-connected 
back disability, and, if so, state 
whether the sciatic neuropathy results 
in demonstrable muscle spasm, absent 
ankle jerk, or any other positive 
neurological finding.  All factors 
upon which any medical opinion is 
based must be set forth for the 
record. 

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed. 

4. Thereafter, the RO should readjudicate 
these claims. If applicable, the RO 
should also discuss VAOPGCPREC 36-97 
(Dec. 12, 1997) (holding that 
Diagnostic Code 5293 (intervertebral 
disc syndrome) is predicated upon 
limitation of motion and thus 38 
C.F.R. §§ 4.40 and 4.45 must be 
considered in conjunction with that 
code).  If the benefits sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




________________________________
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


